— Appeal by defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered May 12,1982, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and do not find that the arresting officer’s testimony was either incredible as a matter of law or patently tailored to avoid constitutional objections (see People v Berrios, 28 NY2d 361; People v Hardy, 106 AD2d 403; People v Parmiter, 55 AD2d 938; People v Garafolo, 44 AD2d 86). The People have sustained their burden of going forward in the first instance and showing the legality of the police conduct. Lazer, J. P., Bracken, Rubin and Eiber, JJ., concur.